DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Base Plate as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
In Regards to Claim 9:
Line 12 recites “a recess, the recess”, it should be – a cavity, the cavity—.
Line 14 recites “a sprint arm”, it should be –a spring arm--.
In Regards to Claim 17:  
Line 2: recites “said recess”, it should be –said cavity--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSU (US. 2014/0235098 A1).
In Regards to Claim 1:
Hsu teaches an electrical connector assembly (Fig. 2) comprising: 
an electrical connector (1) and a pick-up cap (20) removably attached upon the connector (1), the connector (1) including: 
an insulative housing (10) having a contact region (100) for confronting a CPU (Central Processing Unit), and a partition region (103) surrounding the contact region 
the pick-up cap (20) including: 
a base plate (200) defining opposite upper surface (See Reproduced Drawing 1) and lower surface (See Reproduced Drawing 2) in a vertical direction perpendicular to the front-to-back direction; a pair of side walls (See Reproduced Drawing 1) formed on two lateral sides of the base plate (200), each side wall (See Reproduced Drawing 1) extending in the front-to-back direction and aligned with and seated upon the corresponding side partition (See Reproduced Drawing 1) in the vertical direction; and each side wall (See Reproduced Drawing 1) including an operation section (2) adjacent to the operation recession (See Reproduced Drawing 1), and a pair of latches (201) extending from the operation section (2) with corresponding locking heads (See Reproduced Drawing 1) received within the corresponding locking recesses (1040), respectively; 
wherein in a top view along the vertical direction, the side wall (See Reproduced Drawing 1) is located within a boundary defined by the corresponding side partition (See Reproduced Drawing 1) thereunder.
In Regards to Claim 2:
Hsu teaches the electrical connector assembly as claimed in claim 1, wherein the operation section (2) includes a raised section (See Reproduced Drawing 1) above 
In Regards to Claim 3:
Hsu teaches the electrical connector assembly as claimed in claim 2, wherein the operation section (2) further forms a cavity (See Reproduced Drawing 1) located under the raised section (See Reproduced Drawing 1) and communicating with the corresponding operation recession (See Reproduced Drawing 1).
In Regards to Claim 4:
 	Hsu teaches the electrical connector assembly as claimed in claim 3, wherein the raised section (See Reproduced Drawing 1) is inwardly offset from the corresponding operation recession (See Reproduced Drawing 1) in the lateral direction.
In Regards to Claim 5:
Hsu teaches the electrical connector assembly as claimed in claim 1, wherein a spring arm (See Reproduced Drawing 1) of each latch (201) is seated upon the corresponding side partition (See Reproduced Drawing 1) in the vertical direction.
In Regards to Claim 6:
Hsu teaches the electrical connector assembly as claimed in claim 1, wherein the locking head (See Reproduced Drawing 1) extends downwardly in the vertical direction with a hook (See Reproduced Drawing 1) at a bottom end to engage a corresponding downward step formed in the corresponding locking recess (1040).
In Regards to Claim 7:

In Regards to Claim 9:
Hsu teaches a pick-up cap (20) for use with an electrical connector (1) having an insulative housing (10) defining a pair of side partitions (See Reproduced Drawing 1) opposite to each other in a lateral direction, each partition (See Reproduced Drawing 1) extending along a front-to-back direction perpendicular to the lateral direction and defining an operation recession (See Reproduced Drawing 1) with a pair of locking recesses (1040) by two sides of the operation recession (See Reproduced Drawing 1), said pick-up cap (20) including: 
a base plate (200); and a pair of side walls (See Reproduced Drawing 1) located on two lateral sides of the base plate (200), each side wall (See Reproduced Drawing 1) extending along the front-to-back direction and including an operation section (2) and a pair of latches (201) oppositely extending from the operation section (2); wherein the operation section (2) includes a recess (See Reproduced Drawing 1) and a raised section (See Reproduced Drawing 1) above the recess (See Reproduced Drawing 1) in a vertical direction perpendicular to both the lateral direction and the front-to-back direction, and each latch (201) includes a sprint arm (See Reproduced Drawing 1) with a locking head (See Reproduced Drawing 1) at a free end thereof.
In Regards to Claim 10:

In Regards to Claim 11:
Hsu teaches the pick-up cap as claimed in claim 10, wherein the base plate (200) is asymmetric with regard to a centerline extending in the front-to-back direction.
In Regards to Claim 12:
 	Hsu teaches an electrical connector assembly (Fig. 2) comprising: 
an electrical connector (1) including: 
an insulative housing (10) equipped with a plurality of contacts (11), said housing (11) including a pair of side partitions (See Reproduced Drawing 1) opposite to each other in a lateral direction, each partition (See Reproduced Drawing 1) extending along a front-to-back direction perpendicular to the lateral direction and forming a pair of locking recesses (1040); and 
a pick-up cap (20) including:
a rectangular base plate (200) with a pair of side walls (See Reproduced Drawing 1) each extending along the front-to-back direction and forming an operation section (2) with a pair of latches (201) extending oppositely therefrom in the front-to-back direction; wherein the operation section (2) and spring arms (See Reproduced Drawing 1) of the pair of latches (201) are seated upon the corresponding side partition (See 
In Regards to Claim 13:
Hsu teaches the electrical connector assembly as claimed in claim 12, wherein each latch (201) further including a locking head (See Reproduced Drawing 1) located at a free end of the corresponding spring arm (See Reproduced Drawing 1) and forming a hook (See Reproduced Drawing 1) at a bottom thereof.
In Regards to Claim 14:
Hsu teaches the electrical connector assembly as claimed in claim 13, wherein each partition (See Reproduced Drawing 1) forms an operation recession (See Reproduced Drawing 1) adjacent to the corresponding operation section (2) of the pick-up cap (20), and a pair of locking recesses (1040) to receive the corresponding locking heads (See Reproduced Drawing 1) therein.
In Regards to Claim 15:
Hsu teaches the electrical connector as claimed in claim 14, wherein the operation section (2) includes a raised section (See Reproduced Drawing 1) above an upper surface (See Reproduced Drawing 1) of the base plate (200) in the vertical direction.
In Regards to Claim 16:
Hsu teaches the electrical connector assembly as claimed in claim 15, wherein the operation section (2) further includes a cavity (See Reproduced Drawing 1) under the raised section (See Reproduced Drawing 1) the vertical direction.
In Regards to Claim 17:
Hsu teaches the electrical connector assembly as claimed in claim 16, wherein said recess (See Reproduced Drawing 1) communicates with the corresponding operation recession (See Reproduced Drawing 1) in both the vertical direction and the lateral direction.
In Regards to Claim 18:
Hsu teaches the electrical connector assembly as claimed in claim 17, wherein the raise section (See Reproduced Drawing 1) is upwardly elevated above the corresponding locking head (See Reproduced Drawing 1) in the vertical direction, and inwardly offset from the corresponding locking head (See Reproduced Drawing 1) in the lateral direction.
In Regards to Claim 19:
Hsu teaches the electrical connector assembly as claimed in claim 14, wherein the operation recession (See Reproduced Drawing 1) is outwardly divergent in both the vertical direction and the lateral direction.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 8, these limitations, in combination with remaining limitations of claim 8, are neither taught nor suggested by the prior art of record.


    PNG
    media_image1.png
    812
    946
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    718
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831